DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1 and 5, in the response filed June 18, 2021, have been entered.
Claim 1-9 are current pending in the above identified application.

Response to Arguments and Amendments
Applicant’s arguments, see p. 5 of Applicant remarks filed June 18, 2021 as well as interview summary and appendix mailed June 3, 2021, with respect to 35 U.S.C. § 112(b) rejection of claims 1-6, 8, and 9 have been fully considered and are persuasive in conjunction with the amendments.  35 U.S.C. § 112(b) rejection of claims 1-6, 8, and 9 has been withdrawn. 
The 35 U.S.C. §103 rejection of claims 1, 3-6, and 8-9 as over JP 2006/111984 to Kanayama in view of EP 3354777 to Unitika, made of record in the office action mailed March 18, 2021 has been withdrawn due to Applicant’s amendment in the response filed June 18 ,2021.
The 35 U.S.C. §103 rejection of claim 2 as over JP 2006/111984 to Kanayama in view of EP 3354777 to Unitika, further in view of JP 2018/197403 to Hayashi made of record in the office action mailed March 18, 2021 has been withdrawn due to Applicant’s amendment in the response filed June 18, 2021.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 7, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on March 18, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as JP 2006/111984 to Kanayama and EP 3354777 to Unitika, does not teach the specifically claimed knitted structure having the claimed properties. Kanayama teaches a water repellent knitted fabric for use in garment that directly touches that is sufficient thin and the mesh sufficient rough so that vaporous sweat can pass smoothly and liquid sweat is easily absorbed formed from polyester yarn that is coated with a water-repellent fluorine coating.  Unitika teaches a knitted fabric that is water repellent having 55 to 150 course/inch and 45 to 100 wales per inch.  Unitika teaches that lower density results in space in the fabric being high and leading to a tendency that water droplet fall into the space, teaching against reducing the knitting density.  The prior art combination does not teach the knitting density being 20 to 40 courses per inch and 15 to 30 wales per inch, a weight of 45 to 110 g/m2, and voids between stiches being 20 to 40/[12cmx12cm] with a size of 7 mm2 to 25 mm2 in combination with the claimed properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A GILLETT/Examiner, Art Unit 1789